DETAILED ACTION
Election/Restrictions
Newly submitted claims 23 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention according to claim 23 is directed to the non-elected invention A, a printing apparatus with specifics of a threshold value, detailed in the Requirement for Restriction dated 5/7/2020 as opposed to elected invention B. The invention according to claim 24 is directed to the non-elected invention E, a printing apparatus with specifics of a plurality of printing media, detailed in the Requirement for Restriction dated 5/7/2020 as opposed to elected invention B.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest if compact prosecution, Applicant is welcome to incorporate limitations from any withdrawn claims into independent claim 1 for further examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 11 recite “in a case where the detection processing unit detects the first condition and the second condition, the detection processing unit detects the first condition and the second condition after the conveyance unit discharges the medium onto a discharge part…” However, it would appear from figure 5 of the immediate application that only the first detection processing at S7 takes place after discharge of the printing medium at S6. That is, S2 is intended to correspond to the second detection processing, and S7 is intended to correspond to the first detection processing, S2 does not occur after S6 as is seemingly claimed. Further, the language “in a case where the detection processing unit detects the first condition and the second condition” seems to require that the first condition and the second condition are detected simultaneously. But it would appear from figure 5 that these detections occur at different times.
Because claims 4-6, 9, 13-17 and 22 depend from claim 1, they are also rejected on this basis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim includes multiple recitations of “the pulse width.” However, to that point, only “a pulse width od a drive pulse of the first drive motor” and “a pulse width of a pulse of the second drive motor” have been recited. Thus, it is unclear as to which pulse width “the pulse width” is intended to refer. Clarification is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites both that 1) “the detection processing unit detects…the second condition…while the conveyance unit does not convey the medium by the feed roller” and 2) “the detection processing unit detects…the second condition after the conveyance unit conveys the medium to a position in front of the conveyance roller by the feed roller.” It appears to Examiner that these two requirements cannot simultaneously be carried out. In other words, they seem to require the exact opposite actions to be executed at the same time. 
Correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 11, 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kakegawa et al. (2006/0033461) in view of Nakata (7,931,346).

Regarding claims 1, 11, 14, 17 and 22, Kakegawa teaches a printing apparatus, method and non-transitory computer-readable medium comprising: 
a first drive motor ([0256], paper supply motor) that drives a feed roller (fig. 3, item 13) feeding a printing medium (see fig. 3); 
a second drive motor (fig. 7, item 15) that drives a conveyance roller (fig. 3, item 17A) conveying the printing medium fed by the feed roller (see fig. 3); 
a printing unit (fig. 3, item 21) configured to print an image on the printing medium conveyed by the conveyance roller (see fig. 3); 
a conveyance unit configured to control drive of the first drive motor and the second drive motor and perform continuous conveyance that conveys a preceding printing medium and a following printing medium continuously (note that such a conveyance unit is necessarily present because the rollers must act in cooperation); 
a condition detection processing to detect second condition of the second drive motor 
Kakegawa does not teach detection processing for two conditions, each for one of two motors. However, according to MPEP 2144.04, a duplication of parts is not patentable if such a duplication would have been obvious. Here, Kakegawa teaches calculating a temperature of a motor to detect overheating and respond to the overheating by stopping the driving of the motor for a predetermined time. The submitted claims simply duplicate that concept and apply it to two motors instead of the single motor disclosed by Kakegawa, but this duplication would have been obvious. In other words, applying to control process to any number of motors to prevent those motors from overheating would have been obvious because overheating motors is an objectively undesirable result when operating a device. 
Kakegawa does not teach wherein, in a case where the detection processing unit detects the first condition and the second condition, the detection processing unit detects the first condition and the second condition after the conveyance unit discharges the medium onto a discharge part and while the conveyance unit does not convey the medium by the feed roller; and
in a case where the detection processing unit detects the second condition and does not detect the first condition, the detection processing unit detects the second condition after the conveyance unit conveys the medium by the feed roller.
Nakata teaches executing a detection processing for each of multiple roller motors between print jobs while no medium is nipped by any rollers (Nakata, see fig. 2, Note that the raised-temperature detection processing is executed at A2 when a user operates an input to start a print job at A1, and if the detected temperature is above a highest threshold at A8, conveyance is suspended at A10 for a cool down time until the raised-temperature detection processing is executed again. Because this processing takes place after an idle printing period, no media is in the process of being fed, and thus the nip limitations are met. That is, the claim seems to require that detection processing takes place while no sheet is currently fed, i.e., not in a nip position. Thus, because Nakata teaches detection processing in between sheets, Kakegawa in view of Nakata teaches the claimed limitations. Note that the limitations of claims 14 and 22 are also met by the combination).  It would have been obvious to one of ordinary skill in the art at the time of invention to run Kakegawa’s raised-temperature processing between print jobs, as disclosed by Nakata, because doing so would allow for temperature optimization during printer standby time thereby allowing for minimal temperature mitigation during printing itself. 
With respect to the apparatus according to claim 1, it should be noted that MPEP 2114 states that apparatus claims are defined by what a device is, not what a device does, and that the manner of operating a device does not distinguish the device from the prior art. Here, all claimed components are disclosed in the prior art, and what has been claimed is a manner of operating the device, not a structural arrangement of the device. 

	Regarding claims 4 and 13, Kakegawa in view of Nakata teaches the printing apparatus according to claim 1, wherein the first drive motor is PWM-controlled, the second drive motor is PWM-controlled, and the unit detects the first condition based on a pulse width of a drive pulse of the first drive motor and unit detects the second condition based on a pulse width of a drive pulse of the second drive motor (Kakegawa, [0294], [0295], [0291], see fig. 10, Note that both elapsed time, i.e., “predetermined intervals.” Note that upon duplication of parts, as explained in the rejection of claim 1, the pulse widths of both motors would be used, in combination with elapsed times, in the temperature detections). 	Regarding claim 5, Kakegawa in view of Nakata teaches the printing apparatus according to claim 4, wherein the the pulse width exceeds a predetermined first width the pulse width exceeds a predetermined second width 

	Regarding claims 15 and 16, note that “completed” can mean any number of things including simply “stopped between motor drivings.” Further, note that “after the feed motor feeds the printing medium to a position before the conveyance roller” could mean the feed motor fed the medium at almost any time prior to the detection processing, which is met. 

Response to Arguments
Applicant's arguments filed 1 and 11 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure and operation of the device and process, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853